DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“Sn” recited in claim 7 is already recited in claim 1.

  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (2014/0121430 A1).
Sun discloses a process having a step of converting isobutylene in the presence of a catalyst comprising an acidic catalyst such as sulfuric acidclaim 6 to obtain a product comprising diisobutylene and then a step of converting diisobutylene in the presence of a catalyst comprising platinum and tin to produce a product comprising p-xylene, and others such as unreacted
Isobutyleneclaim 3, 2,2,4-trimethylpentene(s) (diisobutylene(s)claim 4 (0040, 0049, 0050, 0062, note especially to the two last line on the right column of page 6).

Regarding claim 1, Sun discloses the second reaction step can be processed in the presence of a diluent such as hydrogen, nitrogen, argon, and methane to enhance the selectivity of the p-xylene (0064).
Sun does not disclose to select specifically hydrogen as recited in claim 1. However, hydrogen is one among a short list of 4 diluents.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Sun process by selecting hydrogen from the short list of 4 diluents since it is expected all of them can enhance the selectivity of p-xylene equally except the criticality can be demonstrated by applicants.
Regarding claims 3 and 4, Sun discloses the p-xylene is recovered from others such as unreacted isobuteneclaim 2 and unreacted 2,4,4-trimethylpentene(s) (diisobutylene(s))claim 4 (0040).
Sun does not discloses recycling unreacted isobutene and diisopentene(s) after p-xylene is recovered and purified. However, recycling unreacted reactants are broadly practiced in the chemical-industrial field.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Sun process by, after collecting desired p-xylene from the product, also collecting unreacted reactants to reactions these reactants participate to increase the production of desired p-xylene.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of co-pending Application No. 16/349,394 in view of Sun et al (2014/0121430 Al).
The claims of the co-pending application discloses a process having steps similar as to the steps of the presently claimed process except that the conflicting claims does not disclose the step of converting diisobutylene to p-xylene is conducted in the presence of hydrogen. However, Sun discloses a similar reaction can be conducted with hydrogen as a paraxylene selectivity enhancing diluent.
It would have been obvious one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the co-pending claimed process by adding hydrogen to the reaction to enhance the selectivity of desired paraxylene.
This is a provisional nonstatutory double patenting rejection.

Response to the Declaration
Applicants’ declaration “I submit that one of skill in the art that might expect similar results across all possible diluents would not expect the critical results that are achieved only using hydrogen, compared with similarly suggested diluents” is not persuasive since except nitrogen applicants do not any data of argon and methane in the short list of Sun to support the declaration. 
Applicants’ Declaration “the present specification directly compares cyclodehydrogenation reaction performed under the condition of 2 equivalents of hydrogen (Example 1) with cyclodehydrogenation reaction performed under the condition of 2 equivalents of nitrogen (Comparative Example 1), and the results show that by performing such a cyclodehydrogenation reaction in the presence of hydrogen, the effect of maintaining uniform reaction activity over a long period of time is produced. As discussed in paragraph [0019], it is considered that the formation of sediment (coke) on the catalyst is inhibited due to the existence of hydrogen, and therefore, in the production method according to the present embodiment, p-xylene can be efficiently produced over a long period of time with process conditions such as reaction temperature maintained constantly” is not persuasive since as discussed and summarized in the interview on 08/06/2021, these data clearly shows at the time 1 to 2 hours the use of nitrogen produces much more paraxylene when compared with the use of hydrogen. Further, Sun clearly recommends remove coke every 15 minutes. Therefore, if the economy factor is considered for frequently reactivating catalyst by removing coke every 15 minutes and a high production of paraxylene as shown in the data at the time from 1 to 2 hours, the use of hydrogen can be not better than the use of nitrogen. It is noted that the data used by applicant are from a process using a very specific catalyst with a MgAl2O4 support having 0.92 wt.% Pt and 3 wt.% Sn. Such a catalyst is not the catalyst in the claimed process. The process in the declaration is not the claimed process (see claims). 
Applicants’ declaration “As described in paragraphs [0017] and [0018] of the present specification, the effects of the presently claimed invention are that “the proportion of unrecyclable components in the reaction product can be reduced” and “maintaining uniform reaction activity ever a long period of time can be produced.” Furthermore, these effects realize “obtaining p-xylene at a high process efficiency” in the presently claimed invention.
Comparing Example 1 and Comparative Example 1 shows that the “unnecessary fraction’ is categorically lower in Example 1 than in Comparative Example 1, at 1-2 hours, 2-3 hours, 3-4 hours, and 4-5 hours. Additionally, there is little variation in reactivity in Example 1, with reactivity close to the initial state being maintained over a long period (11.11% yield at 1-2 hours, and 9.90% yield at 4-5 hours). In contrast, the yields of p-xylene at 4-5 hours has dramatically reduced to 5.83% in Comparative Example 1, which is significantly lower than the initial 22.79% at 1-2 hours. The unexpected result is associated with the later results, rather than the earlier results, and enables extended production of p-xylene without need to stop the process, removal of coke from the catalyst, etc. Such effects are thus remarkable effects that cannot have been predicted from Sun et al.” is not persuasive since advantages which examiner observe from the process operated in the presence of nitrogen the production of p-xylene in the comparative process is very high 22.79. Sun clearly discloses the coke is removed every 15 minutes. Therefore, the process operated with a nitrogen is much better that the process operated with hydrogen if the process is operated as taught by Sun.
Applicants’ declaration “it is evident from the teachings of the present specification, “as the carrier, an inorganic oxide carrier containing Al and Mg is used particularly suitably from the viewpoints that side reactions are inhibited, and p-xylene is obtained more efficiently” and the “Sn is preferable from the viewpoint of improvement in activity” recitations in paragraphs [0039] and [0037] of the present specification, respectively, that the effect of the presently claimed invention can be achieved by the catalyst mentioned above. Additionally, those skilled in the art would easily understand from the description above and results in the examples that the effects of the present invention can be obtained by the dehydrogenation catalyst of claim 1.” is not persuasive as discussed above. The catalyst used in example contains a specific carrier MgAl2O4 support having 0.92 wt.% Pt and 3 wt.% Sn. This catalyst is not used in the claimed process.

Response to Arguments
The arguments are only repeated from declarations found in the declaration. The examiner already respond declarations as above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772